DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 08/20/2021 has been received and considered.
The terminal disclaimer filed on 08/20/2021 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this rejection is withdrawn. Furthermore, all the objections and rejections set forth in the previous office action has been withdrawn in view of the claim amendments.
Claims 1-7, 10-17 and 20 are pending.
Allowable Subject Matter
2.	Claims 1-7, 10-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 08/20/2021. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Zhao (US 2014/0150095) of record discloses a method to detect and respond to distributed denial of service attacks by evaluating changes based on a response message and response type. The prior art Kazerani (US 2013/0046664) of record discloses a content delivery network providing tracked network usage in comprehensive report metrics for a content provider customer. The prior art Jayanthi (US 2013/0097708) of record discloses a method for terminating an unverified process and blocking execution of software objects not represented on a whitelist. The prior art Hotchkiss (US 2015/0288715) of record discloses a system and method for protecting websites from botnet attacks by comparing a received security key to a stored list of keys for authentication. The prior art Flack (US 2012/0203861) of record discloses a method and system for delivering content to differentiated client devices using a proxy cache server. 
US 20150150123 A1 – Detection and differentiation of denial of service attacks. 
US 20180255094 A1 – Detection and mitigation of DDOS attacks against cloud-hosted applications.
However, the prior art fails to anticipate or render the following limitations: “wherein each URL request for content comprises a request type indicating a type of content requested from the associated content server" and “adjusting the first threshold value based on at least the URL request type included in the URL request for content received at the proxy server” (as recited in claims 1 and 11).

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437     

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498